DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is being considered by the examiner.

Claim Objections
Claims 6, 29, 30, and 31 are objected to because of the following informalities:  "average effective diameter from" should be "average effective diameter being from".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The subject matter of claim 26 which is not enabled is the additively manufactured aluminum alloy microstructure with a crystallographic texture that is not solely oriented in an additive-manufacturing build direction.
The subject matter of claim 27 which is not enabled is the additively manufactured aluminum alloy microstructure with a plurality of dendrite layers having differing primary growth-direction angles with respect to each other.
The breadth of the claims;
Claim 26 requires the presence of at least one aluminum alloy grain in an additively manufactured object which is not oriented in the build direction of the additive manufacturing process.
Claim 27 requires at least 2 dendrite layers in an additively manufactured aluminum alloy object, with at least one of the layers having a different primary growth-direction from the other layer(s).

The nature of the invention;
The invention of claims 26 and 27 is related to additive manufacturing of an aluminum alloy, in a manner designed to produce a specific microstructure and microstructural features.

The state of the prior art;
The prior art has teachings of the claimed microstructural features, an example is given of the features of claim 26 and of claim 27 below. 
Sofinowski et al. (Layer-wise engineering of grain orientation (LEGO) in laser powder bed fusion of stainless steel 316L), hereinafter Sofinowski, teaches that the laser scan angle can be changed while printing in order to alter grain orientation (P. 2 Par. 2) and can produce grain orientations which do not align or do align with the build direction depending on the angle used (P. 3 Par. 3-4).
Sofinowski teaches examples of additive manufacturing processes which produce the microstructure of claim 26 and which do not produce the microstructure of claim 26, the processing of both sets of examples would both be within the processing according to the instant specification which does not indicate altering any processing parameter similar to that of Sofinowski.
Additionally, Phan et al. (Horizontal growth direction of dendritic solidification during selective electron beam melting of a Co-based alloy), hereinafter Phan, teaches two methods of additive manufacturing, which vary only in a Focus Offset value by 25 mA (P. 1 Par. 3). The first method resulting in columnar dendrites growing along the build direction (Fig. 1, P. 3 Par. 2-3) and the second method resulting in two sets of dendrite growth directions, one set growing in the build direction, and the second set growing perpendicular to the build direction (Fig. 2, P. 3 Par. 3-4).
Phan teaches examples of additive manufacturing processes which produce the microstructure of claim 27 and which do not produce the microstructure of claim 27 which would both be within the processing according to the instant specification which does not indicate altering any processing parameter similar to that of Phan.

The level of one of ordinary skill;
The level of one of ordinary skill would be someone in the field of additive manufacturing. One with ordinary skill in this art would not be reasonably appraised of what processing parameters would need to be altered or what ranges such parameters ought to be set at to achieve the claimed microstructural features.

The level of predictability in the art;
The level of predictability in the art is low because small changes in processing parameters can affect dramatic changes in the produced microstructural features.

The amount of direction provided by the inventor;
The only direction given in the disclosure to obtain the claimed microstructural features is to additively manufacture the aluminum alloy in instant specification [0087]-[0088] no further information on how to obtain these microstructures is given. 

The existence of working examples;
There are no working examples which demonstrate the claimed microstructural features.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure;
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is very high. This is because there is no guidance for one of ordinary skill in the art to reasonably enable one of ordinary skill in the art to modify the processing parameters of an additive manufacturing process to the proper ranges to produce the claimed microstructural features and very small changes to the processing parameters are the difference between obtaining and not obtaining the claimed microstructural features.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “greater than 1 wt% to about 60 wt%” in claim 33 is a phrase which renders the claim indefinite. The phrase may be interpreted as the concentration being greater than a value between 1 and 60 or as the concentration being a value greater than 1 and less than about 60. The phrase shall be interpreted as requiring a value greater than 1 and less than about 60.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daihong et al. (CN-101818291-A), hereinafter Daihong, in view of Martin et al. (3D printing of high-strength aluminium alloys), hereinafter Martin.
	Regarding Claim 1, Daihong teaches an aluminum alloy which contains 0-1% Zr (P. 6 Par. 5) which overlaps the claimed aluminum alloy comprising aluminum and from about 0.5 wt% to about 60 wt% of one or more alloy elements X selected from the group consisting of Zr, Ti, Hf, V, Ta, Nb, Cr, Mo, W, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and combinations or alloys of any of the foregoing, wherein wt% is based on the total weight concentration, on an elemental basis, of said alloy elements X.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Daihong further teaches an intermetallic compound phase including elements such as copper, manganese, titanium, and zirconium (P. 7 Par. 11) which overlaps the claimed wherein said at least one of said alloy elements X is present as intermetallic precipitates containing Al and X within said aluminum alloy.
Daihong further teaches the intermetallic compound being less than 20 µm in average diameter (P. 7 par. 11) which overlaps the claimed wherein said intermetallic precipitates are characterized by an average effective diameter from about 1 nanometer to about 100 microns.
Daihong does not explicitly disclose the aluminum alloy being additively manufactured. 
Martin teaches that aluminum alloys similar to the aluminum alloy according to Daihong can be modified with nucleants in order to obtain the benefits provided by three-dimensional printing (P. 1 Par. 1) so a person having ordinary skill in the art would be motivated to apply the nucleants and three-dimensional printing process of Martin to the alloy according to Daihong in order to obtain the benefits provided by three-dimensional printing, which is the same as the claimed wherein said aluminum alloy is an additively manufactured aluminum alloy.

	Regarding Claim 2, Daihong as modified by Martin teaches the claim elements as discussed above. Daihong further teaches the solid solubility of elements such as copper, manganese, titanium, and zirconium in the aluminum matrix exceeds its theoretical solid solubility (P. 7 Par. 11) which overlaps the claimed wherein said one or more alloy elements X is present at a total weight concentration that exceeds equilibrium solubility in aluminum, calculated at 750°C and 1 bar.

	Regarding Claim 3, Daihong as modified by Martin teaches the claim elements as discussed above. As discussed above, Daihong teaches an intermetallic compound phase as well as copper, manganese, titanium, and zirconium which overlaps the claimed wherein said intermetallic precipitates are AlnXm (n = 1 to 15, m = 1 to 15) precipitates.
	Examiner notes that according to [0058]-[0060] and Fig. 1 of the instant specification, X of 0.1-60 wt% results in a liquid phase and Al3X phase being formed when the temperature is raised above the melting point of aluminum.
	Daihong further teaches sintering at 580-620˚C which is below the melting point of aluminum at standard conditions, however, Daihong teaches the sintering being performed at 15-25 MPa or pressure which a person having ordinary skill in the art would expect to lower the melting point of aluminum.
	Since Daihong as modified by Martin further teaches processing overlapping that according to the instant specification, a person having ordinary skill in the art would expect a specific precipitate of Al3X to flow naturally from the aluminum alloy according to Daihong which is within the claimed wherein said intermetallic precipitates are AlnXm (n = 1 to 15, m = 1 to 15) precipitates.

	Regarding Claim 4, Daihong as modified by Martin teaches the claim elements as discussed above. As discussed above, Daihong teaches Al3X precipitates which is the same as the claimed wherein said intermetallic precipitates are A13X precipitates.

	Regarding Claim 5, Daihong as modified by Martin teaches the claim elements as discussed above. Daihong further teaches the intermetallic compound phase being a finely dispersed distribution (P. 7 Par. 11) which is the same as the claimed wherein said intermetallic precipitates are uniformly distributed within said aluminum alloy.

	Regarding Claim 6, Daihong as modified by Martin teaches the claim elements as discussed above.  As discussed above, Daihong teaches the intermetallic compound being less than 20 µm in average diameter (P. 7 par. 11) which overlaps the claimed wherein said intermetallic precipitates are characterized by said average effective diameter from about 1 nanometer to about 10 microns.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 7, Daihong as modified by Martin teaches the claim elements as discussed above. As discussed above, Daihong teaches 0-1% Zr which overlaps the claimed wherein X is Zr, and wherein said aluminum alloy comprises from about 0.5 wt% to about 5 wt% of said Zr.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Daihong as modified by Martin teaches the claim elements as discussed above. Daihong further teaches the aluminum alloy containing 4-10 Cu (P. 6 par. 5), which is within the claimed wherein said aluminum alloy further comprises from about 0.1 wt% to about 15 wt% of one or more additional alloy elements selected from the group consisting of Zn, Si, Mg, Cu, Li, Ag, Mn, Fe, Co, Ni, Sn, Sb, Bi, Pb, B, C, Ir, Os, Re, Ca, Sr, Be, and combinations or alloys of any of the foregoing, wherein wt% is based on the total weight concentration, on an elemental basis, of said additional alloy elements.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 9, Daihong as modified by Martin teaches the claim elements as discussed above. Daihong further teaches 0-1% Mn (P. 6 Par. 5) which encompasses the claimed about 0.2 wt% to about 0.5 wt% Mn. Daihong further teaches 2 of the 4 examples being 0.5 Mn (P. 8 Par. 3-4) which is within which overlaps the claimed about 0.2 wt% to about 0.5 wt% Mn so a person having ordinary skill in the art would be motivated to utilize 0.5 Mn specifically.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Daihong teaches 4-10 Cu as discussed above which encompasses the claimed about 5 wt% to about 7 wt% Cu. Daihong further teaches an exemplary composition having 7% Cu (P. 8 Par. 2) so a person having ordinary skill in the art would be motived to utilize 7% Cu specifically which is within the claimed about 5 wt% to about 7 wt% Cu.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Daihong teaches 0-1% Zr as discussed above, which overlaps the claimed about 1 wt% to about 5 wt% of said one or more alloy elements X. Daihong further teaches an exemplary composition having 1 wt% Zr (P. 8 Par. 5) which is within the claimed about 1 wt% to about 5 wt% of said one or more alloy elements X.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 10, Daihong as modified by Martin teaches the claim elements as discussed above. As discussed above, Daihong teaches 1 wt% Zr which is within the claimed wherein X is Zr.

Regarding Claim 12, Daihong as modified by Martin teaches the claim elements as discussed above. Daihong further teaches the aluminum alloy being suitable for structural metal materials (P. 6 par. 1) which is within the claimed wherein said aluminum alloy is present in an aluminum alloy-based part, sheet, or structural object.

Regarding Claim 26, Daihong as modified by Martin teaches the claim elements as discussed above. Daihong does not explicitly disclose the claimed aluminum alloy has an additively manufactured aluminum alloy microstructure with a crystallographic texture that is not solely oriented in an additive-manufacturing build direction.
It is noted that according to the instant specification [0087]-[0088] the only apparent requirement for obtaining the claimed microstructure is the application of an additive manufacturing process.
Since Daihong as modified by Martin teaches the aluminum alloy being additively manufactured, a person having ordinary skill in the art would expect the claimed aluminum alloy has an additively manufactured aluminum alloy microstructure with a crystallographic texture that is not solely oriented in an additive-manufacturing build direction to flow naturally from the aluminum alloy according to Daihong as modified by Martin.

Regarding Claim 27, Daihong as modified by Martin teaches the claim elements as discussed above. Daihong does not explicitly disclose the claimed aluminum alloy has an additively manufactured aluminum alloy microstructure with a plurality of dendrite layers having differing primary growth-direction angles with respect to each other.
It is noted that according to the instant specification [0087]-[0088] the only apparent requirement for obtaining the claimed microstructure is the application of an additive manufacturing process.
Since Daihong as modified by Martin teaches the aluminum alloy being additively manufactured, a person having ordinary skill in the art would expect the claimed aluminum alloy has an additively manufactured aluminum alloy microstructure with a plurality of dendrite layers having differing primary growth-direction angles with respect to each other to flow naturally from the alloy according to Daihong as modified by Martin.

Regarding Claim 28, Daihong as modified by Martin teaches the claim elements as discussed above. Daihong does not explicitly disclose the claimed aluminum alloy contains equiaxed grains, and wherein said intermetallic precipitates are nucleation sites for said equiaxed grains.
It is noted that according to [0087] of the instant specification, the term equiaxed grains is considered to require at least 90 vol% of the aluminum alloy contains grains that are less than 25% standard deviation in each of average grain length, average grain width, and average grain height.
It is further noted that according to [0087] of the instant specification, equiaxed grains result when there are many nucleation sites arising from the intermetallic precipitates contained in the aluminum alloy microstructure.
Since Daihong as modified by Martin teaches the presence of intermetallic precipitates as discussed above, which are nucleation sites as acknowledged by the instant specification, a person having ordinary skill in the art would expect the claimed aluminum alloy contains equiaxed grains, and wherein said intermetallic precipitates are nucleation sites for said equiaxed grains to flow naturally from the alloy according to Daihong as modified by Martin.

Regarding Claims 29-30, Daihong as modified by Martin teaches the claim elements as discussed above. As discussed above, Daihong teaches the intermetallic compound being less than 20 µm in average diameter which encompasses the claimed intermetallic precipitates are characterized by said average effective diameter being from about 1 nanometer to about 5 microns of claim 29 and which encompasses the claimed intermetallic precipitates are characterized by said average effective diameter being from about 1 nanometer to about 2 microns of claim 30.

Regarding Claim 31, Daihong as modified by Martin teaches the claim elements as discussed above. As discussed above, Daihong teaches the intermetallic compound being less than 20 µm in average diameter which overlaps the claimed intermetallic precipitates are characterized by said average effective diameter being from about 50 nanometers to about 100 microns.

Regarding claims 32-34, Daihong as modified by Martin teaches the claim elements as discussed above. As discussed above, Daihong teaches the aluminum alloy containing 0-1% Zr which overlaps the claimed one or more alloy elements X are present in a concentration from about 1 wt% to about 60 wt% of claim 32, is adjacent to the claimed one or more alloy elements X are present in a concentration greater than 1 wt% to about 60 wt% of claim 33, and is adjacent to the claimed one or more alloy elements X is present in a concentration greater than 1 wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
In the case where the claimed ranges or amounts do not overlap with the prior art but are merely close, a prima facie case of obviousness exists (see MPEP 2144.05(I)).

Response to Arguments
Applicant’s arguments, see P. 7 Par. 7 - P. 8 Par. 1, filed 02/26/2022, with respect to the 35 USC 102 rejection over Sanaty have been fully considered and are persuasive.  The 35 USC 102 rejection over Sanaty has been withdrawn. 
Applicant’s arguments, see P. 11 Par. 3, filed 02/26/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Applicant's arguments filed 02/26/2022 have been fully considered but they are not persuasive.
The argument that the reference to 20 microns by Daihong is to grain size, not intermetallic precipitate size is not convincing. Intermetallic precipitates form grains and the size of those grains would be subject to the generic grain size teaching of Daihong. The distinction between the intermetallic phase being finely dispersed would not prohibit the size of the intermetallic compounds from being less than 20 microns.
The argument that it would not have been obvious to combine Daihong and Martin is not convincing. The language used regarding the three-dimensional printing was amended in this rejection to clarify that the previous language of obtaining the benefits provided by three-dimensional printing necessarily include the application of a three-dimensional printing process to the alloy. It is agreed that one or both of the references requires modification to arrive at amended claim 1, as discussed in the rejection above, Martin modifies Daihong by the application of a three-dimensional printing process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736